Citation Nr: 0822382	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  95-36 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain, to include whether a separate rating 
is warranted under Diagnostic Code 8529 for left meralgia 
paresthetica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1970.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1991 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia 
that denied the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for his service-connected 
lumbosacral strain, and denied the veteran's application to 
reopen a claim of entitlement to service connection for PTSD.  
By a September 1994 decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
denied the veteran's claim of entitlement to service 
connection for PTSD on the merits.  The veteran perfected a 
timely appeal of these determinations to the Board. 

During the course of this appeal, the veteran's claims folder 
was transferred to the Regional Office in Pittsburgh, 
Pennsylvania.

In a February 1994 rating decision, the RO increased the 
evaluation of the veteran's service-connected lumbosacral 
strain from 10 percent to 20 percent disabling, effective 
December 28, 1990.

In March 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted via 
videoconference before the undersigned Veterans Law Judge.

In an August 2004 decision, the Board reopened and remanded 
the issue of entitlement to service connection for PTSD, and 
remanded the issue of entitlement to a disability rating in 
excess of 20 percent for lumbosacral strain.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran's lumbosacral strain more closely approximates 
moderate limitation of lumbar spine motion than severe 
limitation of lumbar spine motion

2. The veteran's lumbosacral strain does not approximate 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

3. The record does not reflect any diagnosis of 
intervertebral disc syndrome, any indication of symptoms 
approximating recurrent attacks of intervertebral disc 
syndrome with little intermittent relief, periods of acute 
signs and symptoms due to intervertebral disc syndrome that 
have required bed rest and treatment prescribed by a 
physician, or symptoms approximating incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least 4 weeks but less than 6 weeks during a 12 month period.

4. The veteran's lumbosacral strain does not approximate 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.

5. The veteran has left meralgia paresthetica, secondary to 
his lumbosacral strain, which is productive of decreased 
sensation of the left lateral femoral cutaneous nerve 
distribution, verified on medical examination through 
decreased light touch and monofilament sensation.

6. The veteran's left meralgia paresthetica more closely 
approximates mild or moderate paralysis of the external 
cutaneous nerve of the thigh than severe to complete 
paralysis.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. § 1155, 5110(g) (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5242, 5243, 5295, 5292, 5293, Plate V (2002, 
2003, 2006).

2. The criteria for a separate, noncompensable disability 
rating, but no more, for left meralgia paresthetica under 
Diagnostic Code 8529 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 
8529 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, June 2002, 
September 2004, July 2005, August 2005, and October 2005 
letters to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.

Furthermore, the Board notes the recent decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board acknowledges that notice fulfilling all four of the 
above requirements was not provided to the veteran.  However, 
the Board finds that the veteran was not prejudiced by such 
inadequate notice for the following reasons.

With respect to the first requirement, the notice letters 
sent to the veteran notified him that he was to provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of his disability.  
Moreover, the record reflects that the veteran had actual 
knowledge that such worsening included the effect that 
worsening had on the veteran's employment and daily life.  In 
this regard, the Board notes that the veteran gave specific 
testimony on the effect of his lumbosacral strain condition 
on his employment and activities of daily life during his 
March 2004 VA Board hearing.  Also, during his August 1991 RO 
hearing, the veteran gave testimony on how, specifically, his 
back condition affected him occupationally.

With respect to the second requirement, although the veteran 
was not provided with the specific range of motion 
measurements needed for an increased rating for a spine 
condition, the record reflects that the veteran had at least 
general knowledge of that his rating would be based on such 
range of motion measurements.  In this regard, the Board 
notes that at his August 1991 RO hearing, the veteran's 
representative specifically questioned the veteran about how 
limited his range of motion were of the back, in terms of the 
degrees of flexion that he had, and the veteran testified as 
to how far he believed he could bend, in degrees.  Also, at 
his March 2004 Board hearing, the veteran testified that he 
understood, from what he was told, that 20 percent was the 
maximum for what he had right now, and that a higher rating 
would be based on increased limitation of motion of the 
spine.  Furthermore, the Board notes the May 2008 brief 
submitted by the veteran's representative, which specifically 
cites the relevant diagnostic codes and criteria to 
substantiate an increased rating for a back condition.

With respect to the third requirement, the Board finds that 
the veteran had actual knowledge that a disability rating 
will be determined by applying relevant diagnostic codes, as 
the May 2008 brief submitted by the veteran's representative 
specifically cites the relevant diagnostic codes and criteria 
to substantiate an increased rating for a back condition.

With respect to the fourth requirement, the June 2002, 
September 2004, July 2005, August 2005, and October 2005 
notice letters provided examples of the types of medical and 
lay evidence that the veteran could submit or ask VA to 
obtain that were relevant to establishing entitlement to 
increased compensation.

The Board acknowledges that complete VCAA notice was not 
provided to the veteran prior to the initial decision in his 
case.  However, in light of the June 2002, September 2004, 
July 2005, August 2005, and October 2005 notice letters, the 
RO's readjudication of the veteran's claim in October 2007, 
and the actual notice reflected in the record, the Board 
finds that the veteran was not prejudiced by any inadequate 
notice, and that there is no reason to believe a different 
result would have been obtained had the error not occurred.  
See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for an 
increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, 
several VA medical examinations, the veteran's testimony at 
his August 1991 and October 1993 RO hearings, the veteran's 
and his wife's testimony at his March 2004 Board hearing, and 
written statements from the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 20 percent for lumbosacral strain, and a 
separate rating for left meralgia paresthetica.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2002)).  Those provisions, which became 
effective September 23, 2002, replaced the rating criteria of 
38 C.F.R. § 4.71a, DC 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, DCs 5235 
through 5243, with DC 5243 as the new code for intervertebral 
disc syndrome (IDS).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim was prior to September 26, 
2003, the Board will consider the regulations in effect both 
prior to and since September 26, 2003, as well as those both 
prior to and since September 23, 2002.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 C.F.R. § 5110(g) ; VAOGCPREC 3-2000, 65 
Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Prior to September 26, 2003, the veteran was rated under 
Diagnostic Code (DC) 5295 for lumbosacral strain.  Under the 
facts of this case, he could also have been rated under DC 
5292 for limitation of motion of the lumbar spine, or DC 5293 
for IDS.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under the criteria in effect prior to September 23, 2002, IDS 
is evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, DC 5293 
(2002).

Under the version of DC 5293 in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Beginning September 26, 2003, lumbosacral strain is rated 
under DC 5237, and thus is rated according to the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5237.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243.

The words "slight," "moderate" and "severe", as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The Board also notes that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of the Board's determination of an 
issue.  The Board evaluates all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Paralysis of the external cutaneous nerve of the thigh is 
rated under DC 8529.  Where paralysis is severe to complete, 
a (maximum) 10 percent rating is warranted.  Where paralysis 
is mild or moderate, a noncompensable rating is to be 
assigned.  38 C.F.R. § 4.124a, DC 8529.

In the instant case, the veteran was afforded a VA 
examination of his back in May 1989.  On examination of the 
back, gait and posture were noted to be normal, there was no 
tenderness and no spasm of the paravertebral muscles, and the 
veteran could walk on his heels and toes and squat normally.  
On range of motion testing, forward flexion was noted to be 
to 60 degrees, lateral flexion to 30 degrees, and 
hyperextension to 5 degrees.  It was noted that he got on and 
off the table and turned with difficulty.  Straight leg raise 
was 60 degrees bilaterally, and muscle development was 
excellent with no atrophy.  The veteran was diagnosed as 
having chronic lumbosacral strain.

At his RO hearing in August 1991, the veteran testified that 
he was able to bend and move his back, but that it was 
painful to do so.  He also testified that he thought he 
started having pain when bending, beginning at about 25 to 30 
degrees of forward flexion.  He furthermore testified that 
standing in a straight position for a period of time caused 
pain and numbness and caused his back "to lock up," and 
that sitting caused pain and numbness.

The veteran was given another VA examination in September 
1991.  On examination of the low back, there was no pain on 
pressure of the lumbar back, there did not appear to be any 
spasm of the lumbar paravertebral muscle or malignment of the 
lumbar spine.  Range of motion of the lumbar spine in forward 
flexion was 90 degrees, extension backwards was 18 degrees, 
lateral flexion was 25 degrees, and rotation was 25 degrees.   
Deep tendon reflexes were 2+, and arterial pulses were 2+.  
There was no atrophy, weakness, fasciculation, or sensory 
loss, and there was equal length of extremities and equal 
circumference of the thighs and calves at corresponding 
levels.  Kernig's test was negative and straight leg raising 
test was negative at 90 degrees bilaterally.  It was noted 
that the veteran was not wearing a back brace or using a 
walking aide, and that he walked with a normal gait.  
Complete neurological examination was noted to be within 
normal limits, and the only neurological problem involved 
radiation of pain from the low back area into the left leg, 
with low back pain, which was noted not to be unusual.  The 
veteran was diagnosed as having lumbosacral strain with 
radiation of pain down the left leg to the knee.

At his October 1993 RO hearing, the veteran testified that he 
had some muscle spasms of the back, but that the worse 
problem was numbing of his left leg.  He also testified that 
he had pain across his lower back, and that his employment 
aggravated his back condition.

The veteran was afforded another VA examination in November 
1993.  On examination, it was noted that the veteran had 
tenderness on pressure and left sciatica in the left lumbar 
paraspinals and buttocks.  Forward flexion was noted to be 0 
to 30 degrees with pain throughout, backwards extension of 0 
to 10 degrees with pain throughout, 0 to 10 degrees painful 
left and right lateral flexion, and 0 to 30 degrees rotation 
to the left and right.  It was noted that the veteran had 
restricted range of motion and jerky movements.  The veteran 
was diagnosed as having chronic lumbosacral strain, with 
degenerative disc disease of the spine.

June 2002 VA medical treatment notes indicate that, on 
examination of the back, there was mild distress due to back 
pain, tenderness of the lumbosacral spine, no paraspinal 
muscle spasm, no focal deficit in the lower extremities, no 
weakness and no evidence of acute inflammation.  The veteran 
was diagnosed as having low back pain. 

August 2002 VA medical treatment notes indicate that the 
veteran complained that he had developed numbness in his left 
leg that had been going on for three weeks.  

January 2003 VA treatment notes indicate that the veteran 
complained of ongoing pain in the mid and lower back getting 
worse of over the last one week.  He also complained of 
numbness of the left leg, and claimed that at the time his 
leg was gone, as if he had no ability to voluntarily move it.  
It was noted that there were nonverbal signs exhibited such 
as body posture being tense, facial grimace, guarding, and 
restlessness.  

January 2003 VA treatment notes also indicate that, on 
physical examination, the veteran's gait revealed no spastic 
or ataxic component.  There was a subtle antalgic component 
on the left, and he could walk on his toes and heels.  Left 
lower extremity was noted to be slightly externally rotated.  
There was tightness and tenderness of the left paraspinals, 
and tenderness which reproduced his pain and feeling of 
weakness with palpating over left sacroiliac joint.  There 
was negative straight leg raise.  Strength was normal, 
reflexes were intact, and there was decreased sensation of 
the left lateral femoral cutaneous nerve distribution.  It 
was noted that the veteran most likely had left meralgia 
paresthetica.

At his March 2004 Board hearing, the veteran testified that 
he drove a truck and was in pain all of the time because of 
the motion of the truck and sitting for long periods of time.  
He also testified that he could not take pain medications he 
had been given because they caused drowsiness, and that his 
left leg had become paralyzed twice and often went numb.

The veteran was afforded a VA examination in October 2005.  
At the time, the veteran complained of left anterior thigh 
numbness.  It was noted that the nerve area involved was the 
left anterior femoral artery to superficial branches.  
Physical examination showed normal color, warmth, and skin 
texture in the lower extremities bilaterally.  There was 
neuritis in the left thigh area, in particular the anterior 
thigh area.  There was no actual muscle wasting noted, other 
than a very slight smaller left distal thigh size compared to 
the right.  The veteran had normal temperature sensation, but 
decreased light touch and monofilament sensation.  He did not 
display any straight leg raise posterior sign in the sitting 
or supine position, and did not have any weakness in the 
great toe dorsiflexors.  His ambulation was normal without 
any antalgia.

On examination of the back, it was noted that a lumbar 
magnetic resonance imaging (MRI) was taken as recently as May 
2005, and showed no herniated disks or spinal stenosis, but 
did show facet joint degenerative hypertrophy at L3-4 through 
L5-S1 level, and some narrowing with posterior osteophyte 
formation at the L5-S1 level with disk desiccation or drying 
up of the disk at the L3-4 level.  The veteran reported that 
his main complaint was low back and left buttock pain that 
went into the left thigh intermittently, and also left 
anterior thigh numbness.  The veteran also reported that the 
severity of the pain was 2 to 3 on a 0 to 10 scale, but could 
be as high as 7 with a flare up.  He furthermore reported 
that the frequency of pain in the low back was daily, that 
the duration of pain was hours, and that long periods of 
sitting and driving aggravated his back.  On examination of 
the back, the veteran had erect posture with normal gait and 
no antalgia.  Left thigh was noted to be a little smaller 
than right, and there was decreased light touch and 
monofilament sensation of the left anterior thigh, but normal 
temperature sensation.  All adjacent areas of the left thigh 
and leg had normal perception, and the right leg also had 
normal sensory perception.  There were no muscle spasms 
elicited during examination, and Goldthwaite's sign was 
negative.  Range of motion testing showed forward flexion 0 
to 70 degrees, extension 0 to 10 degrees, lateral flexion 0 
to 35 degrees and rotation movements 0 to 35 degrees 
bilaterally.  With repetitive active range of motion, the 
veteran had a flare up of pain at 10 degrees of spinal 
extension, and also had a flare up to a lesser degree at 70 
degrees of forward flexion.  The examiner noted that he could 
not speculate as to any additional loss of range of motion 
during other flare ups.  The examiner also noted that, as far 
as effect on activities of daily living, the veteran had pain 
with sitting very long, and the effect of his job was that 
long sitting while truck driving would be aggravating and had 
been aggravating, but that the veteran was not currently 
working.  It was noted that the examination did not show any 
IDS, and he did have negative straight leg raise test in the 
sitting and lying position and normal strength in the great 
toe dorsiflexors bilaterally.  It was also noted that he did 
not have any doctor-oriented or self-imposed bed rest 
restrictions in the last year.  After reviewing the record, 
including the MRI, the VA examiner diagnosed the veteran as 
having L5-S1 degenerative disc disease, L5-S1 facet 
degenerative joint disease, and left meralgia paresthetica.  

A September 2007 VA addendum opinion indicates that the 
veteran experienced a paresthesia consisting of a numbness 
type sensation of the left anterior and lateral thigh, which 
had not interfered with his activities of daily living.  The 
area concerned was noted to be his left anterior femoral 
artery and superficial branches.  The veteran was diagnosed 
as having left meralgia paresthetica.  The VA examiner opined 
that it did seem that it was at least as likely as not that 
the veteran's meralgia paresthetica was related to his 
chronic low back pain condition.

After reviewing the record, the Board finds that the 
veteran's lumbosacral strain does not more closely 
approximate the criteria for a 30 or 40 percent disability 
rating under any applicable diagnostic code than those for a 
20 percent disability rating.  However, the Board finds that 
the veteran is entitled to a separate, noncompensable rating 
for left meralgia paresthetica, associated with lumbosacral 
strain.

First, the veteran's lumbosacral strain does not approximate 
a 40 percent rating under the version of DC 5292 in effect 
prior to September 26, 2003.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The record reflects the following ranges of motion: 
forward flexion to 60 degrees, lateral flexion to 30 degrees, 
and hyperextension to 5 degrees in May 1989; flexion to 90 
degrees, extension to 18 degrees, lateral flexion to 25 
degrees, and rotation to 25 degrees in September 1991; 
flexion to 30 degrees with pain throughout, backwards 
extension to 10 degrees with pain throughout, painful left 
and right lateral flexion to 10 degrees, and rotation to the 
left and right to 30 degrees in November 1993; and forward 
flexion to 70 degrees with flare up of pain on repetitive 
active motion at 70 degrees, extension to 10 degrees with 
flare up of pain on repetitive active motion at 10 degrees, 
lateral flexion to 35 degrees and rotation movements to 35 
degrees bilaterally in October 2005.  Given these test 
results, along with the rest of the medical evidence of 
record, even considering any additional functional loss due 
to pain, weakness, excess fatigability, incoordination, or 
other such factors not contemplated in the relevant rating 
criteria, the Board finds that the veteran's lumbosacral 
strain more closely approximates moderate limitation of 
lumbar spine motion than severe limitation of lumbar spine 
motion.

The Board notes the November 1993 range of motion test 
results in particular, which indicate flexion to 30 degrees 
with pain throughout.  However, the Board also notes that, on 
each of the other three VA examinations afforded to the 
veteran during the appeals period, which included VA 
examinations both before and after the November 1993 
examination, the most to which flexion was noted to be 
limited was 60 degrees.  Additionally, even on November 1993 
VA examination, the veteran was also noted to have backwards 
extension to 10 degrees with pain throughout, painful left 
and right lateral flexion to 10 degrees, and rotation to the 
left and right to 30 degrees.  Considering all of the medical 
evidence of record, including the November 1993 VA examiner's 
forward flexion measurements, the veteran's lumbosacral 
strain does not more closely approximate severe limitation of 
spine motion than moderate limitation of spine motion.

Second, the veteran's lumbosacral strain does not approximate 
a 40 percent rating under the version of DC 5295 in effect 
prior to September 26, 2003.  The record at no point reflects 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  On October 2005 VA 
examination, it was specifically found that there were no 
muscle spasms elicited during examination, and Goldthwaite's 
sign was negative.

Third, the veteran's lumbosacral strain does not approximate 
a 40 percent rating under any of the diagnostic codes for 
IDS.  The record does not reflect any diagnosis of IDS, nor 
any indication of symptoms approximating recurrent attacks of 
IDS with little intermittent relief.  Rather, the veteran's 
complaints have consistently been of pain in the back and 
left leg, and numbness of the left leg, particularly after 
long periods of standing or sitting.  Also, the record does 
not reflect periods of acute signs and symptoms due to IDS 
that have required bed rest and treatment prescribed by a 
physician, or symptoms approximating incapacitating episodes 
of IDS having a total duration of at least 4 weeks but less 
than 6 weeks during a 12 month period.  The October 2005 VA 
examiner specifically noted that the examination did not show 
any IDS, that the veteran had negative straight leg raise 
test in the sitting and lying position and normal strength in 
the great toe dorsiflexors bilaterally, and that he did not 
have any doctor-oriented or self-imposed bed rest 
restrictions in the last year.  Thus, there is no basis for a 
disability rating in excess of 20 percent for IDS under the 
versions of DC 5293 both prior to and beginning September 23, 
2002, or under DC 5243.

Fourth, for the period beginning September 26, 2003, the 
veteran's lumbosacral strain does not approximate forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  On 
October 2005 VA examination, range of motion testing showed 
forward flexion to 70 degrees with flare up of pain on 
repetitive active motion at 70 degrees, extension to 10 
degrees with flare up of pain on repetitive active motion at 
10 degrees, lateral flexion to 35 degrees and rotation 
movements to 35 degrees bilaterally.  Even considering any 
additional functional loss due to pain, weakness, excess 
fatigability, incoordination, or other such factors not 
contemplated in the relevant rating criteria, the veteran's 
lumbosacral strain more closely approximates limitation of 
flexion to greater than 30 degrees but not greater than 60 
degrees than either forward flexion of the thoracolumbar 
spine of 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.

Finally, the Board finds that the veteran is entitled to a 
separate, noncompensable rating for left meralgia 
paresthetica, associated with lumbosacral strain.  Objective 
neurologic abnormalities associated with a spine disability 
are evaluated separately, under an appropriate diagnostic 
code.  In the instant case, the veteran has been diagnosed as 
having left meralgia paresthetica that is at least as likely 
as not related to his chronic low back pain condition.  Such 
left meralgia paresthetica has been noted to be productive of 
decreased sensation of the left lateral femoral cutaneous 
nerve distribution.  Thus, a separate rating under DC 8529 
for paralysis of the external cutaneous nerve of the thigh is 
warranted.

The Board notes that the veteran's complaints of pain and 
numbness of the left leg date back to his August 1991 RO 
hearing, and that, during his March 2004 Board hearing, the 
he testified that his left leg had become paralyzed twice and 
often went numb.

However, the medical evidence of record reflects that the 
veteran's left meralgia paresthetica more closely 
approximates mild or moderate paralysis of the external 
cutaneous nerve of the thigh than severe to complete 
paralysis.  On September 1991 VA examination, a complete 
neurological examination was noted to be within normal 
limits, and the only neurological problem noted was radiation 
of pain from the low back area into the left leg, which was 
noted not to be unusual.  June 2002 VA medical treatment 
notes indicate no focal deficit in the lower extremities.  
January 2003 VA medical treatment notes indicate decreased 
sensation of the left lateral femoral cutaneous nerve 
distribution.  October 2005 VA examination revealed the 
following: normal color, warmth, and skin texture in the 
lower extremities bilaterally; neuritis in the left thigh 
area, in particular the anterior thigh area; no actual muscle 
wasting noted, other than a very slight smaller left distal 
thigh size compared to the right; normal temperature 
sensation, but decreased light touch and monofilament 
sensation; no straight leg raise posterior sign in the 
sitting or supine position; no weakness in the great toe 
dorsiflexors; and normal ambulation without any antalgia.  In 
light of this evidence, particularly the October 2005 VA 
examination findings of normal temperature sensation, but 
decreased light touch and monofilament sensation, the Board 
finds the veteran's left meralgia paresthetica to approximate 
mild or moderate paralysis of the external cutaneous nerve of 
the thigh more closely than severe to complete paralysis.

Accordingly, a disability rating in excess of 20 percent for 
lumbosacral strain is not warranted, and a separate 
noncompensable rating under DC 8529 for left meralgia 
paresthetica is warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, to the extent 
that the preponderance of the evidence is against the 
veteran's claims, the doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities has gotten worse.


ORDER

1. Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain is denied.

2. A separate disability rating of 0 percent is warranted 
under DC 8529 for left meralgia paresthetica subject to the 
law and regulations governing the award of monetary benefits; 
to this extent only, the veteran's appeal of this issue is 
granted.


REMAND

The issue of entitlement to service connection for PTSD must 
remanded for the following reasons.

The record reflects multiple diagnoses of PTSD.

On September 1991, March 1994 and November 2001 VA 
examinations, the veteran was diagnosed as having PTSD.  The 
in-service stressors related to the examiner at the time of 
these examinations included being in an ambush where the 
veteran blacked out, and when he awoke there were several men 
were standing over him with guns and bayonets, and then there 
was an explosion, after which they disappeared.  They also 
included night patrols, fire fights, and constant shelling 
and mortar fire at his camps.

The veteran was also diagnosed as having PTSD on January 1999 
VA examination.  At that time, the veteran reported 
stressors, including that when he was stationed in "Can 
Thao," his base camp was next to an air strip that came 
under mortar attack two to three times per month, and that 
his good friend died falling from a radio tower.

The veteran was afforded another VA examination in September 
2007.  At the time of that examination, the veteran reported 
his stressors as being that a friend of his was killed when 
he fell off of a radio tower, the fact that he was exposed to 
rocket and mortar attacks on an intermittent basis in Nha 
Trang, Lai Khe, and Can Tho, and that occasionally he was 
ordered to the perimeter whenever there was an attack 
pending.  The VA examiner stated that it was his firm opinion 
that there was insufficient evidence to justify a diagnosis 
of PTSD at the time.  The examiner noted that he could not 
verify the stressors that the veteran had presented as having 
occurred in Vietnam, but that even assuming that these 
stressors were accurate and reliable, and giving the benefit 
of the doubt to the veteran, the examiner could not offer a 
diagnosis of PTSD, since the clinical portrait, psychological 
profile, and clinical history that the veteran presented were 
not consistent with PTSD as defined by DSM-IV with regard to 
symptoms and progression.

A November 2004 report from The U.S. Army and Joint Service 
Records Research Center (JSRRC) indicates that the veteran 
was assigned to Company A 121st Signal Battalion on November 
29, 1969, and was transferred to the Headquarters Detachment, 
121st Signal Battalion on December 15, 1969.  The report also 
indicates that unit histories documented that the 121st 
Signal Battalion was assigned to the 1st Infantry Division, 
and their main base camp location was Lai Khe.  It 
furthermore indicates that the last of 1969 found the 
battalion supporting the 1st Infantry Division in numerous 
combat operations, and that an Operational Report-Lessons 
Learned submitted by the 1st Infantry Division coving the 
period of November 1969 to January 1970 documents attacks at 
Lai Khe, including indirect fire attacks absorbed by Lai Khe 
on the night of December 2-3 1969.

Even where a veteran is unable to produce records showing 
personal involvement in or personal presence at a stressor 
event, a veteran's unit records can provide credible 
supporting evidence of a veteran's claimed in-service 
stressor.  See Pentecost v. Principi, 16 Vet. App. 124, 128-
129 (2002).  In this case, the veteran's unit records provide 
credible supporting evidence of at least one of veteran's 
claimed in-service stressors, as they document attacks at Lai 
Khe, including indirect fire attacks absorbed by Lai Khe 
during the veteran's service there.

Despite the several VA psychiatric examinations of record, 
none of these examinations contain determinations of whether 
the veteran has PTSD related solely to his verified in-
service stressor of experiencing fire attacks at his main 
base, specifically during the period of November 1969 to 
January 1970.  The Board must return a diagnostic report to 
the RO for a further report by the examining doctor or other 
mental health professional when the Board believes the report 
does not accord with applicable DSM criteria, which includes 
cases in which the Board doubts the sufficiency of the 
stressor noted in the reports.  See Cohen v. Brown, 10 Vet. 
App. 128, 153 (1997).  Thus, the issue of service connection 
for PTSD must be remanded for a VA examination that includes 
a determination of whether the veteran has a current PTSD 
condition related to his verified in-service stressor of 
experiencing fire attacks at his base camp during his period 
of service in Vietnam.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current PTSD.  The claims folder 
and a copy of this Remand must be 
provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on 
examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran currently has 
PTSD, and (2) whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that any such 
disorder is the result of experiencing 
fire attacks at his base camp during 
his period of service in Vietnam.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


